Citation Nr: 0928065
Decision Date: 07/28/09	Archive Date: 09/03/09

Citation Nr: 0928065	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  03-13 696	)	DATE JUL 28 2009
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of a fracture of the right patella, recurrent, 
postoperative, with partial resection, degenerative joint 
disease and quadriceps tendonitis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to June 
1976.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).

This case was remanded by the Board in September 2005 for 
additional development.  In a March 2007 decision, the Board 
denied the claim on appeal.  The Veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Based on an August 2008 Joint Motion for 
Remand (Joint Motion), the Court remanded this appeal in 
August 2008 for development in compliance with the Joint 
Motion.


VACATUR

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2008).  Here, the Court remanded the Board's 
decision in this matter, finding that the Board's March 2007 
decision failed to provide adequate reasons and bases for why 
the Veteran was not entitled to an increased rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).  Therefore, 
the Board finds that its decision of March 28, 2007 failed to 
provide the Veteran due process under the law.  Accordingly, 
in order to prevent prejudice to the Veteran, the March 2007 
decision of the Board 


must be vacated in its entirety, and a new decision will be 
entered as if the March 2007 decision by the Board had never 
been issued.


FINDING OF FACT

The medical evidence of record shows that the Veteran's right 
knee disability is manifested by pain, crepitus, and 
limitation of motion to 80 degrees of flexion and 5 degrees 
of extension, with no medical evidence of recurrent 
subluxation or lateral instability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected residuals of a fracture of the right 
patella, recurrent, postoperative, with partial resection, 
degenerative joint disease and quadriceps tendonitis have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, a letter dated 
in January 2003 satisfied the duty to notify provisions.  An 
additional letter was also provided to the Veteran in October 
2005, after which the claim was readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran's service treatment records, VA medical 
treatment records, and indicated private medical 


records have been obtained.  VA examinations were provided to 
the Veteran in connection with his claim.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.

While the Veteran was not provided with a letter notifying 
him of the criteria that must be satisfied for entitlement to 
an increased evaluation, the full text of the relevant 
diagnostic codes was provided to the Veteran in an April 2003 
statement of the case, an October 2006 supplemental statement 
of the case, and a March 2007 Board decision.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In addition, the 
April 2008 Brief of the Appellant before the Court included 
specific discussions of the precise criteria required to 
warrant an increased evaluation for knee disorders.  
Accordingly, the Board finds that the Veteran was supplied 
with information sufficient for a reasonable person to 
understand what was needed and had actual knowledge of the 
applicable criteria.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the 


specific factors as are enumerated in the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.  Staged ratings are appropriate 
whenever the factual findings show distinct time periods in 
which a disability exhibits symptoms that warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for right knee impairment was granted by a 
July 1976 rating decision and a noncompensable evaluation was 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
effective June 26, 1976.  An October 1976 rating decision 
recharacterized the disability as right fracture, patella, 
recurrent, post operative, partial resection, patella, 
assigned a 100 percent evaluation, effective September 20, 
1976, and assigned a 20 percent evaluation, effective 
November 1, 1976.  Subsequently, a May 1980 rating decision 
reduced the evaluation to 10 percent under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5010, effective August 1, 
1980.

A November 1999 private disability determination report 
stated that on physical examination there were mild 
degenerative changes noted in both knees.  There was 


no joint effusion.  Drawer's, Lachman's, and McMurray's tests 
were negative.  There was no muscle atrophy.  The Veteran's 
right knee range of motion was from 0 degrees of extension to 
159 degrees of flexion.

In a September 2001 VA outpatient medical report, the Veteran 
complained of sudden right knee pain with swelling, but 
without redness.  A September 2001 VA x-ray examination 
report gave impressions of severe degenerative arthritis, 
calcification of the quadriceps tendon consistent with 
tendinitis, Pellegrini-Stieda shadow consistent with prior 
medial collateral ligament tear, and small joint effusion.

In an April 2002 VA outpatient medical report, the Veteran 
complained of lower extremity edema and knee pain.  In a 
January 2003 VA joints examination report, the Veteran 
complained of daily knee pain and stiffness.  He reported 
occasional swelling, but no heat or redness.  The Veteran 
stated that he experienced locking when the disability first 
began, but did not experience locking at the time of the 
examination.  He reported feeling that the knee was unstable, 
but reported that it had never given way or caused him to 
fall.  On physical examination, the Veteran had a mildly 
antalgic gait, favoring the right.  There was no obvious 
deformity other than mild peripatellar swelling.  There was 
mild tenderness to palpation over the quadriceps tendon and 
over the medial joint line.  Mild crepitus was noted over the 
patella on motion.  There was no discomfort or motion on 
stressing either the medial or lateral collateral ligaments.  
There was no discomfort or motion on stressing either the 
anterior or posterior cruciate ligaments.  There as no 
discomfort or motion on stressing the meniscus via McMurray's 
tests.  There was slight discomfort over the quadriceps 
tendon on resisted extension of the knee.  The Veteran's 
right knee range of motion was from 0 degrees of extension to 
115 degrees of flexion, with pain at 105 degrees.  Patellar 
compression test was positive, and there was no instability 
or joint laxity noted.  X-ray examination showed severe 
degenerative arthritis and calcification in the quadriceps 
tendon consistent with quadriceps tendinitis.

In a March 2003 VA outpatient medical report, the Veteran 
complained of right knee pain for the previous 2 weeks.  He 
denied knee instability, falling, leg weakness, and tingling.  
On physical examination, there was no change in the Veteran's 
right knee.  A March 2003 VA x-ray examination report gave an 
impression of severe osteoarthritis with no evidence of 
recent fracture.

In an April 2003 statement, the Veteran reported right knee 
pain and swelling which caused limitation of motion.  In an 
October 2003 VA outpatient medical report, the Veteran 
complained of right knee pain and swelling.  On physical 
examination, there was mild effusion around the patella with 
tenderness to palpation in the prepatellar region.  The 
Veteran's right knee had decreased flexion, but anterior 
drawer and McMurray's tests were negative.

In a November 2004 VA outpatient medical report, the Veteran 
complained of increasing right knee pain.  In a second 
November 2004 VA outpatient medical report, the Veteran 
reported that he used a cane for balance.  On physical 
examination, there was a well-healed surgical scar at the 
right infrapatellar area.  The Veteran complained of pain on 
knee motion, greater on the right than the left.  A third 
November 2004 VA outpatient medical report stated that on 
physical examination, the Veteran's right knee was limited in 
motion to 90 degrees of flexion.  A fourth November 2004 VA 
outpatient medical report stated that on physical 
examination, there was no erythema or tenderness to palpation 
in the knees.  There was also improvement in tenderness on 
range of motion, and no crepitus was felt.  A November 2004 
VA x-ray examination report stated that views of the right 
knee showed severe degenerative arthritis of the 
patellofemoral and knee joints.  Multiple loose bodies were 
noted within the joint and there appeared to be an old 
ununited fraction of the inferior margin of the patella.  
There was moderately large joint effusion and calcification 
in the quadriceps tendon consistent with tendinitis of the 
quadriceps tendon.  There was also Pellegrini-Stieda shadow 
consistent with prior medial collateral ligament tear.

In a November 2004 statement, the Veteran reported right knee 
pain and swelling which caused limitation of motion.  In a 
December 2004 VA outpatient medical report, the Veteran 
complained of right knee pain, but denied redness, warmth, 
and swelling.

In a January 2005 VA outpatient medical report, the Veteran 
complained of right knee pain which interfered with 
ambulation and caused him to use a cane.  On physical 
examination of the Veteran's right knee, there was no 
effusion.  McMurray's test and drawer sign were negative, but 
there was crepitus.

In a March 2005 VA outpatient medical report, the Veteran 
complained of right knee pain and discomfort.  On physical 
examination, there was genu valgus.  The Veteran's right knee 
range of motion was from 0 degrees of extension to 108 
degrees of flexion.  The Veteran's patella was hypomobile.  
Strength was full, except for on extension when it was 4 out 
of 5 with pain.  Valgus, varus, and anterior drawer tests 
were negative.

In a June 2005 VA outpatient medical report, the Veteran 
complained of right knee pain and giving way.  On physical 
examination of the Veteran's right knee, there was no 
effusion.  McMurray's test and drawer sign were negative, but 
there was crepitus.

In an August 2005 videoconference hearing before the Board, 
the Veteran complained of knee locking and falling, including 
a fall that required him to get 8 stitches in his hand.  He 
reported that he used a cane or a walker to get around and 
experienced right knee pain.  The Veteran reported that his 
right knee gave way and was unstable.

In an October 2005 statement, the Veteran reported right knee 
locking, giving way, swelling, stiffness, and pain.  In a 
November 2005 VA outpatient medical report, the Veteran 
complained of right knee pain.  In a second November 2005 VA 
outpatient medical report, the Veteran complained of right 
knee pain and stiffness.

In a January 2006 VA outpatient medical report, the Veteran 
complained of right knee pain.  On physical examination, the 
Veteran had a right knee range of motion from 0 degrees of 
extension to 90 degrees of flexion.  The knee was stable on 
varus and valgus stressing.  Patellofemoral and knee joint 
crepitation was noted.  There 


was a healed transverse surgical scar on the knee.  X-ray 
examination showed degenerative joint disease with 
osteophytes and joint space narrowing.

At a March 2006 VA joints examination, the Veteran complained 
of pain and stiffness in his right knee.  He reported that he 
used a cane occasionally to aid with walking.  He denied 
constitutional symptoms of arthritis and reported that he 
experienced incapacitating episodes of arthritis 3 times per 
year, for 1 to 2 weeks per episode.  He denied deformity, 
instability, episodes of dislocation or subluxation, and 
episodes of locking.  The Veteran reported giving way, pain, 
stiffness, weakness, constant effusion, limitation of motion, 
and flare-ups.  On physical examination, the Veteran had 
right knee flexion to 90 degrees, with pain at 80 degrees, 
and extension to 0 degrees without pain.  There was no 
additional limitation of motion on repetitive use.  There was 
no loss of a bone or part of a bone, inflammatory arthritis, 
or joint ankylosis.  There was a 15 centimeter scar over the 
patella.  There were no bumps consistent with 
Osgood-Schlatter's disease, masses behind the knee, or 
instability.  There was crepitation, clicking or snapping, 
and grinding.  There was a patellar fracture, but no 
abnormalities of the meniscus, tendon, or bursa.  The 
diagnosis was old healed fracture of the right patella with 
severe degenerative arthritis of the right knee.  The report 
stated that the Veteran had decreased mobility, decreased 
strength, and lower extremity pain.  The examiner stated that 
nothing would help the Veteran's right knee except a total 
knee replacement.

In an April 2006 VA outpatient medical report, the Veteran 
complained of right knee stiffness.  On physical examination, 
the Veteran had a scar on his right knee.  There was no 
erythema, calor, or tenderness.  Muscle strength was full.

In a July 2006 VA outpatient medical report, the Veteran 
complained of right knee pain.  On physical examination, 
there was no right knee effusion.  The Veteran had right knee 
range of motion from 0 degrees of extension to 120 degrees of 
flexion without locking.  The Veteran's knee was stable to 
varus and valgus stress.

In an October 2006 VA outpatient medical report, the Veteran 
complained of chronic right knee pain.  In a second October 
2006 VA outpatient medical report, the Veteran complained of 
right knee pain, but denied falling or trauma.  On physical 
examination, the Veteran had a scar on his right knee.  There 
was no erythema, calor, or tenderness.  The Veteran had full 
range of motion and muscle strength.

In an October 2006 statement, the Veteran reported right knee 
pain and stiffness.  In a December 2006 VA outpatient medical 
report, the Veteran complained of bilateral knee pain.

In an April 2007 VA outpatient medical report, the Veteran 
complained of leg pain.  On physical examination, the Veteran 
had a scar on his right knee.  There was no erythema, calor, 
or tenderness.  The Veteran had full range of motion and 
muscle strength, but there was mild crepitus.

A May 2007 VA outpatient medical report stated that on 
physical examination, the Veteran had a scar on his right 
knee.  There was no erythema, calor, or tenderness.  The 
Veteran had full range of motion and muscle strength, but 
there was mild crepitus.

In a July 2007 VA outpatient medical report, the Veteran 
complained of bilateral knee pain.  On physical examination, 
the Veteran had right knee crepitus on range of motion and 
pain with patellar compression.  The right knee range of 
motion was from 15 degrees of extension to 110 degrees of 
flexion and was stable to varus and valgus stress.  A July 
2007 x-ray examination report gave an impression of rather 
severe tricompartmental degenerative joint disease of the 
right knee which "appears relatively stable since [January 
2006]" with no acute fracture or dislocation, as well as 
possible old trauma involving the inferior patella and 
overlying soft tissues.

A November 2007 VA outpatient medical report stated that the 
Veteran did not have an unsteady gait, weakness, or history 
of falls.  A December 2007 VA outpatient medical report 
stated that on physical examination, the Veteran had a scar 
on his right knee.  There was no erythema, calor, or 
tenderness.  The Veteran had full range of motion and muscle 
strength, but there was mild crepitus.

An August 2008 VA x-ray examination report gave an impression 
of marked degenerative joint changes.  In a September 2008 VA 
outpatient medical report, the Veteran complained of 
bilateral knee pain and stiffness.  The Veteran walked 
without the use of an assistive device.  On x-ray 
examination, there were marked degenerative joint changes of 
the right knee.  On physical examination, there were no 
visual signs of inflammation.  Due to the Veteran's weight, 
he ambulated with a side to side lean.  There was scarring on 
the right knee from previous patellar fractures.  The 
Veteran's right knee range of motion was from 5 degrees of 
extension to 86 degrees of flexion with pain.  There was 
diminished mobility, with moderate to severe crepitus felt 
with mobility of the right knee.  Ligament testing was within 
normal limits.

As noted above, the Veteran's service-connected right knee 
disorder is currently evaluated as 10 percent disabling under 
the provisions of Diagnostic Code 5010.  See 4.71a.  
Diagnostic Code 5010 contemplates traumatic arthritis and is 
evaluated under Diagnostic Code 5003 for degenerative 
arthritis.  See 4.71a, Diagnostic Code 5003 (2008).  
Degenerative arthritis is rated on the basis of limitation of 
motion. 

Limitation of motion of knee joints is rated under Diagnostic 
Code 5260 for flexion, and Diagnostic Code 5261 for 
extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261 (2008).  Flexion that is limited to 60 degrees is 
noncompensable, flexion that is limited to 45 degrees 
warrants a 10 percent evaluation, and flexion that is limited 
to 30 degrees warrants a 20 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  Extension that is limited to 5 
degrees is noncompensable, extension that is limited to 10 
degrees warrants a 10 percent evaluation, and extension that 
is limited to 15 degrees warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  The standard motion 
of a knee is from 0 degrees extension to 140 degrees flexion.  
38 C.F.R. § 4.71, Plate II (2008).  

Although the medical evidence of record includes a July 2007 
VA outpatient medical report which stated that the Veteran's 
right knee was limited in extension to 


15 degrees, this finding is not consistent with the overall 
picture provided by the medical evidence of record.  Prior to 
July 2007, the Veteran's right knee extension was found to be 
0 degrees in November 1999, January 2003, March 2005, January 
2006, March 2006, and July 2006.  After July 2007, the 
Veteran's right knee was found to have full range of motion 
in December 2007 and extension limited to 5 degrees in 
September 2008.  Accordingly, the July 2007 outpatient 
medical report is not sufficient to warrant a compensable 
evaluation for right knee limitation of extension.  

The medical evidence of record shows that arthritis of the 
right knee disability is manifested by limitation of motion 
to 80 degrees of flexion and 5 degrees of extension.  
Accordingly, a noncompensable evaluation is appropriate under 
Diagnostic Codes 5260 or 5261.  Nevertheless, the Veteran has 
reported right knee pain on use, a contention which is 
substantiated by the medical evidence of record.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is warranted for each major joint 
affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  For the purpose of rating disability 
from arthritis, the knee is considered to be a major joint.  
38 C.F.R. § 4.45 (2008).  Accordingly, under Diagnostic Code 
5003, a 10 percent evaluation is warranted for the Veteran's 
service-connected right knee disorder, but no more.    

As for other provisions under the Schedule, the Veteran's 
right knee has never been ankylosed, there was no malunion or 
nonunion of the tibia and fibula, and there were no symptoms 
from the removal or dislocation of semilunar cartilage.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262 
(2008).  Accordingly an evaluation in excess of 10 percent is 
not warranted under these diagnostic codes.

Moreover, a separate evaluation for right knee instability is 
not warranted.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 
(1997) (arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that any separate rating is based upon additional 
disability).  A 10 percent evaluation is 


warranted slight recurrent subluxation or instability.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 20 percent 
evaluation is warranted for moderate recurrent subluxation or 
instability, and a 30 percent evaluation is warranted for 
severe recurrent subluxation or instability.  Id. 

The Veteran has repeatedly contended that his right knee 
locks and gives way.  In testimony before the Board in August 
2005, the Veteran reported falling due to his knee locking in 
approximately 2002 or 2003.  When questioned how often his 
knee gave out, the Veteran stated that "it pops all the 
time."  A November 2007 statement from a manager of a store 
reported that the Veteran fell inside the store and that he 
told that manager that "his knee gave out."  The Veteran's 
statements are competent evidence as to what he observes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Competency of evidence, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).

Nevertheless, his statements with regard to instability of 
his right knee are not consistent when provided to medical 
examiners.  In January 2003, the Veteran stated that he 
experienced locking when the disability first began, but he 
did not experience current locking.  He reported feeling that 
the knee was unstable, but reported that it had never given 
way or caused him to fall.  In March 2003, the veteran denied 
knee instability, falling, or weakness.  In November 2004, 
the veteran reported that he used a cane for balance.  In 
January 2005, the Veteran stated he used a cane for 
ambulation due to knee pain.  In June 2005, the Veteran 
complained of right knee pain and giving way.  In October 
2005, the Veteran reported that his right knee locked and 
gave way.  In March 2006, the Veteran stated that he 
occasionally used a cane to aid with walking, but denied 
instability, episodes of dislocation or subluxation, and 
episodes of walking.  He did report giving way.  In October 
2006, the Veteran denied falling or trauma.  In November 
2007, the history was negative for falls.

The Veteran's contentions and testimony are not substantiated 
by the medical evidence of record.  The Veteran's right knee 
has been examined numerous times 


throughout the period on appeal, and this medical evidence 
does not show locking, giving way, subluxation, or lateral 
instability on physical examination.  In November 1999, 
drawer sign, and Lachman's, and McMurray's tests were 
negative.  In January 2003, there was no discomfort or motion 
on stressing either the medial or lateral collateral 
ligaments, the anterior or posterior cruciate ligaments, or 
the meniscus via McMurray's test.  There was there was no 
instability or joint laxity found.  In October 2003, anterior 
drawer and McMurray's tests were negative.  In January 2005, 
McMurray's test and drawer sign were negative.  In March 
2005, valgus, varus, and anterior drawer tests were negative.  
In June 2005, McMurray's test and drawer sign were negative.  
In January 2006, the Veteran's knee was stable on varus and 
valgus stressing.  In March 2006, instability of the right 
knee was not found.  In July 2006 there was no locking and 
the knee was stable to varus and valgus stress.  In July 
2007, the Veteran's knee was stable to varus and valgus 
stress.  In September 2008, testing of the Veteran's 
ligaments was normal.

In the instant case, the medical evidence of record shows no 
objective medical evidence of right knee instability.  The 
Board finds that due to the inconsistent statements of the 
veteran and the totality of the medical evidence, a 
noncompensable evaluation is warranted under the provisions 
of Diagnostic Code 5257 for the Veteran's service-connected 
right knee disorder.  Accordingly, a separate evaluation 
based on instability of the right knee is not warranted.

The medical evidence of record shows that the Veteran has a 
surgical scar on his right knee.  However, the Veteran has 
never reported any complaints with this scar and there is no 
medical evidence that the scar is deep, exceeds 6 square 
inches in area, causes limitation of motion, or is unstable.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 
7805 (2008).  Accordingly, a separate evaluation is not 
warranted under these provisions.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but 


nevertheless would still be adequate to address the average 
impairment in earning capacity caused by disability.  In 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render his 
disabilities rating for a right knee disability inadequate.  
The Veteran's right knee disability was evaluated under to 38 
C.F.R. § 4.71a, Diagnostic Code 5010, the criteria of which 
is found by the Board to specifically contemplate the 
Veteran's level of disability and symptomatology.  As noted 
above, the Veteran's right knee disability is manifested by 
pain and limitation of motion to 80 degrees of flexion and 5 
degrees of extension.  A rating in excess of the currently 
assigned rating is provided for numerous manifestations of 
right knee disability, but the medical evidence reflects that 
those manifestations are not present in this case.  The 
criteria for a 10 percent rating for the Veteran's right knee 
disability more than reasonably describe the Veteran's 
disability level and symptomatology and, therefore, the 
currently assigned schedular evaluation is adequate and no 
referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 
66749 (1996); see also 38 C.F.R. § 4.71a, Diagnostic Codes 
5010.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet 


the criteria for an evaluation in excess of 10 percent, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); see also Massey, 7 Vet. App. at 208.


ORDER

The March 2007 Board decision is vacated.

An evaluation in excess of 10 percent for residuals of a 
fracture of the right patella, recurrent, postoperative, with 
partial resection, degenerative joint disease and quadriceps 
tendonitis, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


Citation Nr: 0709134	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  03-13 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right patella, recurrent, postoperative, with 
partial resection, degenerative joint disease and quadriceps 
tendonitis, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to June 
1976.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Louisville, Kentucky (hereinafter RO).  The case 
was remanded for additional development in September 2005, 
and this case is now ready for appellate review. 


FINDINGS OF FACT

1.  The service connected right knee disability is manifested 
by stiffness, weakness and pain.  

2.  Motion in the right knee is from 90 degrees of flexion to 
full extension; there is no instability or subluxation in the 
right knee. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
service-connected right knee disability are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R.
§ 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2006).    
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

With respect to the veteran's claim on appeal, VA has met the 
notification and assistance duties under applicable statute 
and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard to the 
duty to notify, prior to initial adjudication, a letter dated 
in January 2003 satisfied the duty to notify provisions.  As 
for the duty to assist, the veteran's service medical records 
have been obtained, along with VA and private medical 
records.  The veteran has been afforded VA examinations, to 
include an examination of the right knee in March 2006 in 
accordance with the directives of the Board in its September 
2005 remand.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Arthritis due to trauma substantiated by x-ray findings is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2006).  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  When 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  Id.  A 20 percent evaluation will be assigned 
where there is x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  Id.  The 10 and 20 
percent evaluations based on x-ray evidence may not be 
combined with ratings based on limitation of motion.  Id.

Under Diagnostic Code 5260, a 10 percent rating is warranted 
for knee flexion limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  A 20 percent rating under Diagnostic 
Code 5260 requires flexion to be limited to 30 degrees, and a 
30 percent evaluation is warranted when flexion is limited to 
15 degrees.  Id.  A 10 percent rating is warranted for 
limitation of extension to 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  A 20 percent rating requires extension 
to be limited to 15 degrees, and a 30 percent evaluation is 
warranted when extension is limited to 20 degrees.  Id.  The 
normal range of motion of the knee is from 140 degrees 
flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II 
(2006).  In event of a disability manifesting both limitation 
of flexion and limitation of extension, VA is to provide two 
separate ratings under Diagnostic Codes 5260 and 5261.  See 
VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

Additionally, slight recurrent subluxation or lateral 
instability of a knee warrants a 10 percent rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 20 percent rating 
requires moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation is warranted for 
severe recurrent subluxation or lateral instability.  Id.  
The VA General Counsel has issued a precedent opinion holding 
that a claimant who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5010-5003 and 
5257, but cautions that any such separate rating must be 
based upon additional disabling symptomatology.  VAOPGCPREC 
23-97; 62 Fed. Reg. 63604 (1997).  

The service medical records reflect treatment for a fractured 
right patella sustained in a basketball game in October 1975.  
The veteran underwent surgical reduction and internal 
fixation.  Postoperatively, the veteran did well, and the 
cast was removed in November 1975.  He was discharged to full 
duty in December 1975.  

Following separation from service, a July 1976 rating 
decision granted service connection for "knee impairment," 
rated as noncompensable under Diagnostic Code 5257.  
Thereafter, the veteran underwent surgery in September 1976 
after he felt a "pop" in his knee after playing basketball.  
It was felt that the veteran had sustained a "refracture" 
of a previous transverse fracture of the patella.  The 
surgery performed was the removal of a cartilage wire and 
bone screw, excision of the distal patella fragment, and 
repair of the quadriceps mechanism.  Postoperatively, the 
veteran was said to have done well.  Following this surgery, 
an October 1976 rating decision granted the veteran a 
temporary 100 percent evaluation for convalescence under 
38 C.F.R. § 4.30 (2006).  Following the expiration of this 
100 percent rating, a 20 percent rating was assigned 
effective from November 1, 1976.  

This rating was reduced to a 10 percent evaluation by a May 
1980 rating decision after the veteran told a physician at a 
VA examination completed in April 1980 that the post-service 
surgery had "helped a lot."  This examination also 
demonstrated 130 degrees of flexion and no instability.  The 
10 percent rating has been confirmed and continued until the 
present time.  

The more recent clinical evidence includes reports from a 
January 2003 VA examination, at which time the veteran 
complained about daily knee pain.  He reported morning 
stiffness and occasional swelling.  The veteran stated that 
he initially experienced locking of the knee but had not 
recently.  He described periods of flareups following 
increased activity.  The veteran denied having any episodes 
of 


patellar dislocation.  He indicated that his only treatment 
was ibuprofen as need for discomfort.  

Upon examination in January 2003, there was no obvious 
deformity, other than a mild peripatellar swelling.  Mild 
tenderness to palpation over the quadriceps tendon and over 
the medial joint line was observed, as was mild crepitus over 
the patella on flexion and extension.  No discomfort or 
motion was noted on stressing of the collateral or posterior 
ligaments.  There was slight discomfort reported over the 
quadriceps tendon on resisted extension of the knee.  Range 
of motion of the right knee was to full extension and 115 
degrees of flexion, with pain beyond 105 degrees.  The 
patellar compression test was negative and no instability or 
joint laxity was noted.  X-rays of the right knee were 
interpreted as showing large marginal lipping throughout, 
including the patellofemoral joint; severe degenerative 
arthritis of the patellofemoral and knee joints; and 
calcification in the quadriceps tendons consistent with 
quadriceps tendonitis.  The diagnoses following the 
examination were severe degenerative joint disease of the 
right knee and chronic right quadriceps tendonitis.  

Additional pertinent evidence includes VA outpatient 
treatment records dated through October 2006 reflecting 
treatment, including physical therapy, for right knee pain.  
A January 2006 x-ray of the right knee revealed moderately 
advanced osteoarthritic changes, with joint space narrowing 
throughout the knee and an impression that no acute changes 
were seen.  In April 2006, the veteran's only complaint was 
chronic stiffness in the knee.  The veteran described 
worsening knee pain in October 2006, and it was noted that 
the veteran took Lortab for pain. 

The VA examination of the right knee requested by the Board 
in its September 2005 remand was provided to the veteran in 
March 2006.  At that time, the veteran stated that he done 
well after the surgical hardware in his right knee had been 
removed but that he noticed increased discomfort in the right 
knee around 1988.  Since then, the veteran said the pain had 
slowly increased.  The reports from the examination indicated 
the veteran stated that he used a cane for walking on 
occasion and that he was unable to stand for more than a few 
minutes.  He reported some "give way" in the knee as well 
as pain, stiffness and weakness, and he indicated that he 
cannot walk when the pain in his right knee flares up.  He 
did not describe any instability or episodes of dislocation, 
subluxation or locking.  

Upon physical examination, range of motion testing revealed 
90 degrees of flexion, with pain beginning at 80 degrees, and 
full extension.  Repetitive use did not result in any 
reduction in flexion or extension.  No instability was 
demonstrated.  The examiner noted that the veteran had not 
worked since 2000 and that he would have difficulty with 
physical employment, but stated that the veteran could 
perform "all types of sedentary employment."  He concluded 
his examination by stating that the veteran had severe 
degenerative arthritis of his right knee and that "[n]othing 
short of a total knee arthroplasty will help him.  This 
opinion is supported by the orthopaedic literature and 35 
years of expertise."  

The Board has carefully considered the veteran's contentions, 
including in sworn testimony presented to the Board, that the 
disability in the right knee warrants a rating in excess of 
10 percent.  However, the Board finds the probative weight of 
these assertions to be overcome by the clinical evidence set 
forth above.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Francisco v. Brown, 7 Vet. App. at 55 (1994).  
Highlighting these clinical findings, the range of motion 
findings in the right knee from the most recent VA 
examination of flexion to 90 degrees and full extension 
clearly do not warrant a rating in excess of 10 percent for 
loss of motion resulting from arthritis under Diagnostic 
Codes 5260 or 5261.  Additionally, as subluxation or 
instability was not demonstrated by the clinical findings 
summarized above, entitlement to an increased or "separate" 
rating due to subluxation or lateral instability would not be 
warranted under Diagnostic Code 5257 or VAOPGCPREC 23-97.  

In making the above determination, the Board had considered 
the recent VA examiner's opinion that the veteran's condition 
would only be improved with a total right knee replacement.  
This comment notwithstanding, the rating criteria are quite 
specific, and the residuals required for an increased rating 
under these criteria simply are not demonstrated at the 
present time.  In resolving this factual issue, the Board may 
only consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

However, also weighed by the Board were the effects of 
functional loss due to pain in assigning a disability rating, 
as well as pain on motion of the right knee.  
38 C.F.R. §§ 4.40, 4.45 (2006).  Pain on motion of the right 
knee failed to limit flexion or extension to a degree that 
warrants a rating in excess of 10 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  Additionally, as 
repetitive flexion and extension of the right knee at the 
most recent VA examination caused no reduction in the range 
of motion, the Board finds no basis to assign an initial 
rating in excess of 10 percent under these principles.  Id.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation for the right 
knee disability is not inadequate.  Ratings in excess of that 
currently assigned are provided for certain manifestations of 
the veteran's service-connected right  knee residuals, but 
those manifestations are not present in this case.  Moreover, 
the Board finds no evidence of an exceptional disability 
picture.  The veteran has not required frequent 
hospitalizations due to his right knee disability, and his 
service-connected knee residuals have not shown functional 
limitation beyond that contemplated by the 10 percent ratings 
currently assigned.  Accordingly, referral of this decision 
for extraschedular consideration is not indicated.  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for a rating 
in excess of 10 percent for the service-connected right knee 
disorder, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for residuals of a fracture 
of the right patella, recurrent, postoperative, with partial 
resection, degenerative joint disease and quadriceps 
tendonitis is denied.   



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


